Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Kinoshita et al. (JP 2017-024361; citations refer to the machine translation mailed 10/4/2021) discloses a decorative sheet comprising a base sheet 3, a pattern layer 4, a transparent adhesive layer 5, a transparent thermoplastic resin layer 6, first surface protective layer 7a, and a second surface protective layer 7b [abstract; 0017; 0025; Fig. 1].

    PNG
    media_image1.png
    370
    611
    media_image1.png
    Greyscale

The second protective layer 7b comprises at least one of an ionizing radiation-curable resin and a thermosetting resin, wherein the former is contained in the layer in an amount of at least 65% by weight, which permits improved curing [0011; 0025]. The reference uses the same materials as used in the present invention. For example, the ionizing radiation-curable resin comprises prepolymers of (meth)acrylates, including urethane (meth)acrylates, made from multi-functional (meth)acrylates, including those having 6 functional groups, wherein the prepolymers have molecular weights of up to 10,000 [0027-0031]. Such prepolymers are those used in the present invention as disclosed in present claim 3 and [0105-0106] of the specification. Kinoshita’s thermosetting resin comprises polyester, polyurethane, epoxy resins, etc. cured by an isocyanate [0026; 0043; 0046-0047]. These are the same materials used in the present invention as disclosed in [0101-0102; 0105] of the specification.
Kinoshita is silent with regard to the erosion rates of the two resins. Previously, the examiner argued it would have been obvious to one of ordinary skill in the art to select from any of the resins disclosed by Kinoshita, including those that are the same as used in the present invention which then would have the properties presently claimed, and thereby arrive at the claimed invention. Applicant, however, has successfully rebutted the presumption of inherency that is required to conclude the claimed invention would have been obvious to one of ordinary skill in the art. As discussed in pages 9-10 of Remarks filed 11/30/2021, the present specification discloses Example 1-4 and Comparative Example 3-1, which both contain a top coat layer (i.e., a first surface protective layer) made from 80% by weight of an ionizing radiation-curable resin and 20% by weight of a thermosetting resin. These examples otherwise fall within the scope of Kinoshita’s disclosure as well as the present claims, but have erosion rates of the first surface protective layer outside the ranges of present claims 1 and 4. Therefore, the examiner cannot conclude all of the same components taught by Kinoshita would necessarily result in the erosion rate properties as presently claimed. Additionally, nothing of record indicates it would have been obvious to one of ordinary skill to modify the teachings of Kinoshita to arrive at the claimed invention.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


 Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN D FREEMAN whose telephone number is (571)270-3469. The examiner can normally be reached Monday-Friday 11-8PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie Shosho can be reached on 571-272-1123. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHN D FREEMAN/Primary Examiner, Art Unit 1787